      Case 8:20-cr-00304-VMC-CPT Document 44 Filed 01/06/21 Page 1 of 2 PageID 409




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


      UNITED STATES OF AMERICA

            v.                                     Case No. 8:20-cr-304-T-33CPT

      CHRISTOPHER JOHN STREETER
      a/k/a “JACK REACHER”
      a/k/a “JOHN CHRIS”


                         UNITED STATES’ EXHIBIT LIST
                               (SENTENCING)

Exhibit     Date        Date
                                         Witness                   Description of Exhibit
Number    Identified   Admitted
A                                 SA Towe/TFO Stewart       Vitctim-1 chat excerpt
B                                 SA Towe/TFO Stewart       Victim-1 chat excerpt
C                                 SA Towe/TFO Stewart       Cricket Wireless record
D                                 SA Towe/TFO Stewart       Western Union record
E                                 SA Towe/TFO Stewart       Facebook messages summary
F                                 SA Towe/TFO Stewart       Victim-2 chat excerpt
G                                 SA Towe/TFO Stewart       Victim-2 chat excerpt
H                                 SA Towe/TFO Stewart       14-year-old girl chat excerpt
I                                 SA Towe/TFO Stewart       Sexual violence excerpt
J                                 SA Towe/TFO Stewart       Sexual violence excerpt
K                                 SA Towe/TFO Stewart       Victim “M” chat excerpt
L                                 SA Towe/TFO Stewart       Sexual violence excerpt
M                                 SA Towe/TFO Stewart       Sexual violence excerpt
N                                 SA Towe/TFO Stewart       Sexual violence excerpt
O                                 SA Towe/TFO Stewart       Sexual violence excerpt
P                                 SA Towe/TFO Stewart       Younger girls request excerpt
P-1                               SA Towe/TFO Stewart       Streeter’s rules chat
Q                                 SA Towe/TFO Stewart       Streeter scheduling victims chat
R                                 SA Towe/TFO Stewart       Potential victim pictures
S                                 SA Towe/TFO Stewart       Streeter control chat
T                                 SA Towe/TFO Stewart       Streeter under-14 preference chat
U                                 SA Towe/TFO Stewart       Streeter under-14 preference chat
      Case 8:20-cr-00304-VMC-CPT Document 44 Filed 01/06/21 Page 2 of 2 PageID 410




Exhibit     Date        Date
                                         Witness              Description of Exhibit
Number    Identified   Admitted
V                                 SA Towe/TFO Stewart   NGO Materials - Philippines
W                                 SA Towe/TFO Stewart   “Friend of virgin” chat
X                                 SA Towe/TFO Stewart   “M.G.” chat excerpt
Y                                 SA Towe/TFO Stewart   “M.V.” chat excerpt
Y-1                               SA Towe/TFO Stewart   “M.V.” chat excerpt
Z                                 SA Towe/TFO Stewart   “Sherin” chat excerpt
A-1                               SA Towe/TFO Stewart   Full ~9k-page Facebook returns
